Mitchell, J.
This action is on a $2,000 matured promissory note which provides, among other things, as follows: “And if interest is not paid when the same is due, or if principal is not paid at maturity, then the interest and principal to draw interest from maturity hereof until paid at the rate of twelve per cent per annum.” Judgment was demanded in the sum of $2,000, together with interest at the rate of twelve per cent per annum from the date of the maturity of the note. After the appearances and answers of certain of the defendants, a written stipulation was entered into between them and the plaintiff by the terms of which defendants waived their rights under their answers and the plaintiff gave a specified time in which *369the defendants were entitled to pay. The stipulation further provided that in case payment was not so made, then judgment should be entered against the defendants, and each of them, in the full amount prayed for in the complaint. Upon default in making the payment as provided for in the stipulation, the plaintiff took judgment for the amount due, with the further recital therein that the judgment bear interest at the rate of ten per cent per annum.
Certain of the defendants have appealed, claiming that, under the terms of the stipulation, together- with the prayer of the complaint, the plaintiff was entitled to interest on the primary amount of the judgment at only six per cent per annum, under the general statutory rule given in the latter part of § 457, Rem.-. Comp. Stat. [P. C. § 3160.] However, the note provided for interest at the rate of twelve per cent per annum until paid. At the date of the note the statute, § 457 of the code, was and still is in effect. It says that judgments on written contracts providing for the payment of interest until paid at a specified rate shall bear interest at the rate specified in such contracts, not in any case, however, to exceed ten per cent per annum. The rate of interest in the judgment is in exact accord with the terms of the contract, governed and controlled by the statute, and is fully warranted by the facts stated in the complaint and justified by the prayer.
Judgment affirmed.
Main, C. J., Holcomb, Bridges, and Mackintosh, JJ., concur.